 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPilgrim Foods, Inc. and Local Union No. 633 of NewHampshire (Chauffeurs, Teamsters and Helpers)a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca. Cases I-CA-11448 and 1-RC-14181January 9, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn June 6, 1977, Administrative Law Judge Benja-min K. Blackburn issued the attached Decision inthis proceeding. Thereafter, General Counsel andRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge tothe extent consistent herewith.1. We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(1) of the Actby creating an impression of surveillance, solicitingand dealing with employee grievances, promisingbenefits, and threatening reprisals, all in order todiscourage union activity, and withholding a prom-ised wage increase because an employee had voted ina Board-conducted election.2. For the reasons set forth below, we do notadopt the Administrative Law Judge's conclusionsthat Respondent did not violate Section 8(a)(3) and(1) of the Act by discharging employee Sidney Basha.The pertinent facts are fully set forth in theattached Decision. Briefly, Sidney Basha was hiredas a full-time truckdriver for Respondent's Green-ville facility in the spring of 1975. At that time PlantManager Edwin West and Assistant Plant ManagerRobert Hinchee told Basha that Greenville wasnonunion and they wanted to keep it nonunion. Inthe fall of 1975, on occasion, some merchandisewould be missing so that the amount of goodsRespondent's drivers actually delivered did notalways equal the amount indicated on the bill oflading. Consequently, Respondent's customers werebilled for goods they had not received. On November18, 1975, Respondent placed a rule on the drivers'clipboards requiring them to report any missingmerchandise to Hinchee before they left a customer'splace of business. Since truckdriver Basha was laidoff on that day prior to reading his clipboard, he didnot learn of the new rule.Basha was recalled to work as an extra driver on anon-call basis during the first week of December 1975.Thereafter, he attended a union meeting on Decem-ber 7 and hosted a union meeting on December 14.He also solicited five authorization cards. On De-cember 15, 1975, after a majority of the employees inthe unit had signed authorization cards, the Uniondemanded that Respondent recognize and bargainwith it, and Respondent refused. Subsequently, theUnion filed its petition in Case l-RC-14181 seekinga Board-conducted election, and a hearing wasscheduled for January 26, 1976.On January 16, 1976,1 Basha was to deliver 1,000cases of mustard. The load was two cases short, andBasha noted the shortage on the bill of lading but didnot telephone Hinchee to advise him of the short-ages, as required by the November 18, 1975, rule.Respondent's executive vice president, Santich, no-ticed the bill of lading on Friday, January 23, andtelephoned Hinchee, who stated that he did not haveany knowledge of the matter. Hinchee then calledBasha, who said he was pretty sure the load had beentwo cases short. Hinchee subsequently telephonedSantich, and they agreed to defer the question ofBasha's failure to report the shortages until Monday,January 26, when they were scheduled to meet at theBoard hearing. On January 26, prior to the hearing,Hinchee and Santich discussed the union situationand concluded that all the petitioned-for employeeswere prounion. They also decided to dischargeBasha. On January 27, Hinchee discharged Basha,allegedly for failing to call about the shortages onJanuary 16. Either at this time or a few days later,Basha told Hinchee that he had no knowledge of therule, but Hinchee refused to reconsider the decisionto discharge him.As the Administrative Law Judge found and therecord establishes, Basha was a leading force in theUnion's efforts; thus, he attended a union meeting,held a meeting at his house, and solicited authoriza-tion cards. Also Respondent knew or believed thatBasha favored the Union. Furthermore, Respondentopposed the Union and engaged in violations ofSection 8(a)(1).Nevertheless, the Administrative Law Judge con-cluded that Respondent discharged Basha for violat-ing the rule about reporting shortages and notbecause he engaged in union activity. In so conclud-ing, the Administrative Law Judge reasoned thatdischarging Basha would not have served an antiun-ion purpose, because Respondent thought that all theemployees in the unit were prounion, and henceI All dates hereinafter are 1976, unless otherwise indicated.234 NLRB No. 23136 PILGRIM FOODS, INC.eliminating one potential "yes" vote would not haveaffected the results of the election.2Contrary to the Administrative Law Judge, weconclude that the asserted reason for Basha's dis-charge was pretextual, since the reasons proffered byRespondent in support of its defense of Basha'stermination do not withstand scrutiny.First, Basha's failure to call in the fact that he was2 cases short out of a delivery of 1,000 cases is atechnical violation in that he did fail to telephoneHinchee before leaving the customer's place ofbusiness, but Hinchee admitted on cross-examina-tion that "As long as a driver had it [the shortages]on the bill of lading then it would not foul anythingup."Second, Basha's discharge for the minor transgres-sion is disparately harsh in comparison with Respon-dent's discipline of other employees. The only otherdischarge of a truckdriver, in the 4 years Hincheeworked for Respondent, was for carrying his girl-friend in the truck with him after Respondent hadpromulgated a rule forbidding such conduct inresponse to the driver's past misconduct.3In additionBasha's conduct is different from that of the previ-ously discharged driver in that the other driverknowingly violated a rule created because of his ownpast conduct, whereas Basha had not previously beenmade aware of the call-in rule and, although Bashahad told Hinchee that he (Basha) did not know of therule, Hinchee did not reconsider his decision todischarge him. Basha's discharge is also severe incomparison to Respondent's mere written reprimandand 1-week suspension of a driver who left 72 casesat the premises of the wrong customer, whichHinchee conceded resulted in a great loss of time andmoney.Third, if Hinchee had been concerned about therule infraction, he would have mentioned it to Bashaon January 23, instead of merely asking him if thedelivery had been two cases short.2 We do not adopt the Administrative Law Judge's reasoning. Respon-dent's discharge of a leading union adherent 2 weeks pnor to the electionhad a discouraging impact on the employees' organizing efforts. Thus, thedischarge of Basha had a greater effect on the election than merelyeliminating his potential "yes" vote.3 The Administrative Law Judge erroneously stated that Respondentpromulgated the rule at the same time it discharged the driver.4Federal-Mogul Corporation, 224 NLRB 325. 338 (1976).s An election was conducted on February 12, 1976, pursuant to aStipulation for Certification Upon Consent Election. The tally was four for,and four against, the Petitioner; there were four challenged ballots.Basha and three other employees not on the Norris-Thermador listexecuted by Respondent and the Union cast challenged ballots. TheAdministrative Law Judge found the list to be binding and sustained thechallenges. However, he recommended that, in the event the Board did notadopt his conclusion that Respondent's discharge of Basha did not violateSec. 8(a)(3) and (1) of the Act, Basha's ballot be opened and counted as itfalls within the exception of Norris-Thermador Corporation, 119 NLRB 1301Fourth, Hinchee acknowledged that Basha hadnever been engaged in any other improper conduct,had never received any warnings concerning hiswork, and had been in all other respects a "prettygood employee."On the basis of the facts set forth above, especiallyRespondent's demonstrated animus, the fact thatBasha's prior performance had been acceptable toRespondent, the minor nature of his misfeasance,and Respondent's disparate treatment of Basha, wefind that the reason assigned for Basha's dischargewas pretextual.4Further, as the Administrative LawJudge found, the timing of Basha's discharge imme-diately following Hinchee's and Santich's discussionof the Union buttresses the conclusion that he wasunlawfully discharged. Accordingly, we find thatRespondent violated Section 8(a)(3) and (1) of theAct by discharging Basha for being active in theUnion's organizational effort.3. We further find, contrary to the AdministrativeLaw Judge, that Respondent violated Section 8(aX5)and (1) of the Act by refusing to bargain with theUnion.5 It is clear, as set forth above, that the Unionhad been designated by a majority of the employeesin an appropriate unit at the time it requestedrecognition and bargaining. We are persuaded that abargaining order is required in light of our conclu-sions that Respondent, upon receiving the Union'sdemand, embarked on a course of serious unfairlabor practices of discharging an employee for hisunion activity; creating an impression of surveillanceof its employees' union activities; soliciting anddealing with grievances in order to discourage unionactivities; promising benefits if its employees wouldrefrain from union activity; threatening reprisals if itsemployees did not refrain from union activity; andwithholding a promised wage increase because anemployee had voted in a Board-conducted election.The unfair labor practices involved all employees inthe unit8and, taken together, undermined the(1958), that the list is contrary to the Act or Board policy. Although we donot adopt the Administrative Law Judge's dismissal of the 8(aX3) and (1)allegation with respect to Basha's discharge, we nonetheless conclude thatthe challenge to his ballot should be sustained. Basha was excluded from thelist on the basis that he was a temporary fill-in employee and had beendischarged. Subsequent to the execution of the list, the Union objected toBasha's exclusion on the basis that he was a regular part-time employee.Since the question of Basha's eligibility based on whether he was a regularor casual part-time employee does not involve a statutory exclusion, butrather a determination of his community of interests with other employeesin the unit, no circumstances are presented warranting departure from theBoard's practice of honoring the Norris-Thermador list. Prior AviationService, Inc., 220 NLRB 460, 461 (1975). Accordingly, we find the Norris-Thermador list binding on the parties as to the ineligibility of Basha.6 The appropriate unit consists of eight employees, and Respondentsolicited grievances from and promised benefits to all of them. Respondent'sthreats of reprisals were made to the leading union adherent, and it can beinferred that these threats were communicated to all the unit employees.137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's majority status.7We find that they were sopervasive and widespread that their coercive effectscannot be eliminated by traditional remedies, andthe possibility of conducting a fair election isimprobable. Accordingly, we shall issue a bargainingorder.THE REMEDYHaving found that Respondent has engaged inunfair labor practices, we shall order it to cease anddesist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent violated Section8(a)(3) and (1) of the Act by discriminatorily dis-charging Basha, we shall order that the Respondentoffer to fully and immediately reinstate him to hisformer job or, if that job no longer exists, to asubstantially equivalent job. We shall also order thatRespondent make him whole for any loss of earningshe may have suffered by reason of the discriminationagainst him, by payment of a sum of money equal tothat which he would have earned from the date of hisunlawful discharge, less his net earnings, if any,during such period, to be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB289 (1950). Interest on the backpay shall be comput-ed as set forth in our Decision in Florida SteelCorporation, 231 NLRB 651 (1977).8Having found that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act by refusing torecognize and bargain with the Union, we shall orderit to recognize and bargain with the Union fromJanuary 13, 1976, the first known date Respondent'sunfair labor practices commenced, after the Union'sdemand on December 15.9ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Pilgrim Foods, Inc., Greenville, New Hampshire, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Creating the impression of surveillance of itsemployees' union activities.(b) Soliciting and dealing with grievances in orderto discourage union activities.(c) Promising benefits if its employees refrain fromunion activities.(d) Threatening reprisals if its employees do notrefrain from union activities.I The Kroger Co., 228 NLRB 149(1977).s Interest shall be computed according to the "adjusted pnme rate" usedby the U.S. Internal Revenue Service for interest on tax payments. See,generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).(e) Withholding promised wage increases becauseemployees have voted in a National Labor RelationsBoard election.(f) Discharging or otherwise discriminating againstemployees for supporting or engaging in activities onbehalf of Local Union No. 633 of New Hampshire(Chauffeurs, Teamsters and Helpers) a/w Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any otherlabor organization.(g) Refusing to recognize and bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalUnion No. 633 of New Hampshire (Chauffeurs,Teamsters and Helpers) a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All full and regular part-time truckdrivers, ship-pers and receivers and truck mechanics at theRespondent's Greenville plant, exclusive of allother employees, guards, professional employeesand all supervisors as defined in the Act.(k) In any other manner interfering with orattempting to restrain or coerce employees in theexercise of rights guaranteed them in Section 7 of theAct.2. Take the following action necessary to effectu-ate the policies of the Act:(a) Offer Sidney Basha full and immediate rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, with fullseniority, privileges, and benefits, and make himwhole for any losses he may have suffered because ofthe discrimination practiced against him, in accor-dance with the provisions set forth in the section ofthis Decision entitled "The Remedy."(b) Recognize and bargain collectively from Janu-ary 13, 1976, with Local Union No. 633 of NewHampshire (Chauffeurs, Teamsters and Helpers) a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of the employees in the unitherein found appropriate with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment.M Trading Port, Inc., 219 NLRB 298 (1975), and The Kroger Co., 228NLRB 149 (1977). Chairman Fanning would find that the bargainingobligation arose on December 15, 1975, the date the Union requestedRespondent to recognize and bargain with it and was refused.138 PILGRIM FOODS, INC.(c) Post as its plant in Greenville, New Hampshire,copies of the attached notice marked "Appendix."10Copies of said notice, on forms provided by theRegional Director for Region 1, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to determine the amount ofbackpay due under the terms of this Order.(e) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of the Order,what steps Respondent has taken to comply here-with.MEMBER MURPHY, dissenting in part:I agree with my colleagues and the AdministrativeLaw Judge that Respondent violated Section 8(aX1)of the Act by creating an impression of surveillance,soliciting and dealing with grievances, promisingbenefits, threatening reprisals, and withholding apromised wage increase to an employee who hadvoted in a Board-conducted election, and Section8(a)(5) by refusing to bargain with the Union.However, contrary to my colleagues, I would adoptthe Administrative Law Judge's finding that Respon-dent's discharge of employee Basha did not violateSection 8(a)(3) and (1) of the Act.The majority opinion recites nothing not consid-ered by the Administrative Law Judge, upon whichhe concluded that Basha was discharged for failing toreport missing cases as required by Respondent'srule. The rule requiring Respondent's truckdrivers toreport missing merchandise before leaving a custom-er's place of business was posted on November 18,1975, to cure Respondent's recurring problem ofshortages and the failure to report them. Clearly, onJanuary 16, Basha's delivery was two cases short,but, instead of calling the Respondent's plant manag-er as required, he merely noted the shortages on thebill of lading. Immediately upon learning of Basha'stransgression of the November 18 rule, Respondentdischarged him.Nor does the majority opinion justify a conclusioncontrary to that reached by the Administrative LawJudge. First, the majority may not substitute itsjudgment for management's by finding that Basha'srule infraction was so minor as not to warrantdischarge. Second, the circumstances relied upon toshow that Basha was disparately treated are in factinapposite. Respondent's discharge of Basha wasconsistent with its practice of promulgating a writtenrule concerning drivers' conduct when a problembecame serious, and discharging any employee whoviolated the rule. Thus, where a driver had carried apassenger in Respondent's truck, Respondent adopt-ed a rule against that practice and the employee waslater discharged for violating that rule and, when adriver delivered the wrong goods to a customer, atransgression not covered by any existing rule,Respondent suspended the driver and issued a rulerequiring drivers to call in after completing adelivery.Lastly, I am not persuaded by the General Coun-sel's contention that the timing of the dischargefurther buttresses the conclusion that Basha wasunlawfully discharged. Even though the decision todischarge Basha was made on the same day that theelection agreement and the Norris-Thermador listwere executed, it is unrefuted that the timing ofBasha's discharge also coincided with Respondent'sdiscovery of Basha's violation of the rule. Respon-dent learned of Basha's infraction of the call-in ruleon Friday, January 23, 1976, and decided to dis-charge him early the following Monday, January 26.For all the above reasons, I find that the GeneralCounsel has failed to establish by a preponderance ofthe evidence that the Respondent's reason for thedischarge of Basha was pretextual. Accordingly, Iwould dismiss that allegation of the complaint.to In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives allemployees the right:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all of these things.WE WILL NOT create the impression of surveil-lance of your union activities.139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT solicit and deal with yourgrievances in order to discourage union activitiesamong you.WE WILL NOT promise you benefits if yourefrain from union activities.WE WILL NOT threaten you with reprisals if youdo not refrain from union activities.WE WILL NOT withhold promised wage in-creases because you have voted in a NationalLabor Relations Board election.WE WILL NOT discharge or otherwise discrimi-nate against employees for supporting or engag-ing in activities on behalf of Local Union No. 633of New Hampshire (Chauffeurs, Teamsters andHelpers) a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, or any other labor organization.WE WILL NOT refuse to recognize and bargaincollectively concerning rates of pay, wages, hours,and other terms and conditions of employmentwith Local Union No. 633 of New Hampshire(Chauffeurs, Teamsters and Helpers) a/w Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.WE WILL NOT in any other manner interferewith or attempt to restrain or coerce you in theexercise of your Section 7 rights.WE WILL offer Sidney Basha full and immedi-ate reinstatement to his former job or, if that jobno longer exists, to a substantially equivalentposition, and WE WILL make him whole for hisloss of earnings because of our discriminationagainst him, plus interest.WE WILL recognize and bargain collectivelywith Local Union No. 633 of New Hampshire(Chauffeurs, Teamsters and Helpers) a/w Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of North America asthe exclusive representative of all employees inthe bargaining unit described below with respectto rates of pay, wages, hours of employment, andother conditions of employment. The bargainingunit is:All full and regular part-time truckdrivers,shippers and receivers and truck mechanicsat the Respondent's Greenville plant, exclu-sive of all other employees, guards, profes-sional employees and all supervisors asdefined in the Act.PILGRIM FOODS, INC.DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The petition in Case l-RC-14181 was filed on December17, 1975.1 A Stipulation for Certification Upon ConsentElection was executed on January 26 and approved onJanuary 27, 1976. The election was held on February 12. Itresulted in a four-four tie with four challenged ballotsbeing determinative. The Union filed objections on Febru-ary 19.The charge in Case I-CA-I 11448 was filed on February17, amended on March 8, and amended again on March26. The Acting Regional Director issued a ConsolidatedReport on Objections and Challenged Ballots in Case 1-RC-14181 on March 31. He noted that issues raised byobjections and challenges were identical with those in CaseI-CA-11448 and stated that the two cases would beconsolidated for hearing. The Regional Director consoli-dated them and issued a complaint in Case I-CA-I 1448 onApril 16.The hearing was held before Administrative Law JudgeWellington A. Gillis in Nashua, New Hampshire, onOctober 12, 13, and 14, 1976. At the conclusion of thehearing, the General Counsel and Respondent arguedorally, and the parties were given leave to file briefs whichwere received from the General Counsel and Respondent.Following the hearing, Judge Gillis died before he was ableto write his Decision. Upon notification of Judge Gillis'death, all parties consented to the issuance of a Decision byanother Administrative Law Judge based on the recordmade before Judge Gillis, pursuant to Section 102.36 of theBoard's Rules and Regulations, Series 8, as amended. OnApril 1, 1977, the Chief Administrative Law Judge desig-nated me to prepare and issue a Decision on the basis ofsaid record.Upon consideration of the entire record in this proceed-ing, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent, a New Hampshire corporation, is engagedat Greenville, New Hampshire, in the business of packag-ing and distributing certain food products. During calen-dar 1975 it shipped products valued in excess of $50,000directly to customers located outside the State of NewHampshire.II. THE UNFAIR LABOR PRACTICESA. The Discharge of Sidney Basha1. FactsRespondent's basic operation is located in Brooklyn,New York. Paul Santich, its executive vice president, hashis office there. Truckdrivers who work for Respondent outof its Brooklyn facility are unionized. The Greenville, NewI Dates (other than those on which the hearing was held) are late 1975 orearly 1976 as the case may be.140 PILGRIM FOODS, INC.Hampshire, plant is nonunion. It is supervised by PlantManager Edwin West and his assistant, Robert Hinchee.Sidney Basha was hired as a truckdriver in Greenville inthe spring of 1975. His most recent employer just before hewent to work for Respondent was a trucking firm whosedrivers are represented by the Union. Basha did not revealthat fact when he was hired. When West and Hincheeinterviewed Basha before hiring him, they pointed out tohim that the Greenville part of Respondent's operation wasnonunion while the Brooklyn part was union. They saidthey wanted to keep Greenville nonunion.In the fall of 1975 Respondent was plagued by discrepan-cies between the amounts of goods actually delivered tocustomers and the amounts which the bills of lading turnedin by truckdrivers indicated had been delivered. Putting theuncorrected data into the computer caused customers to bebilled for goods they had not actually received, withpredictable results. Consequently, Santich instructed Hin-chee to order his drivers to check with Greenville whenthey were on the road and a situation arose where theamount of product on the truck did not match the figure onthe bill of lading. On November 18 Hinchee promulgatedthe following rule by placing a copy on the dispatchclipboard of each driver:If there is any merchandise missing on your truck,and it has not been marked off on your bill of lading[i.e., by entry of a figure in the column headed"Quantity Shipped if Different" which differed fromthe figure entered in the column headed "QuantityOrdered and Shipped" on the bill of lading], you are tocall me before you leave the customer's place ofbusiness.There has been to [sic] much missing goods that donot correspond with the shipping orders.Basha's last trip for Respondent as a regular truckdriverwas made on November 18. Hinchee decided on that dayto lay off Basha and one other driver for economic reasons.He left a notice on a master schedule next to the drivers'clipboards for Basha and the other man to report to himwhen they returned to the plant. When Basha came in, helooked only at the master schedule before reporting toHinchee to be laid off. He, therefore, did not learn of thenew rule either at that time or thereafter.Hinchee recalled Basha sometime during the first weekin December with the understanding that Basha would actas an extra driver on a when-needed basis. Basha firstworked in this capacity on December 5. In the meantime,Robert Martin, one of Respondent's regular drivers, hadcontacted the Union and arranged for an organizer to meetwith some of the drivers on Sunday, December 7. Martinwas involved in an accident on December 6 and hospital-ized. Consequently, Martin was not present when ThomasPiper, business agent for the Union, met with three ofRespondent's four regular drivers, its one mechanic (Ron-ald Jones), and Basha on Respondent's parking lot. Theplant was closed, and there were no supervisors around toobserve this meeting.2 Events triggered by Piper's call to West which are not directly related tothe issue of Basha's discharge are taken up in the section below entitled"*'Independent 8(aX ) Allegations."When Piper had finished his explanation of unionrepresentation to the drivers, he gave Basha a blankauthorization card for each man present. (The men did notsign up immediately because they wanted an opportunityto discuss the matter among themselves before doing so.)All five of the men who met with Piper on the parking lotsubsequently signed cards and dated them December 7.Basha collected them and turned them in to Piper at ameeting held at Basha's house on December 14. Basha andPiper went from the parking lot to the hospital. Martinsigned an authorization card and gave it to Piper. He datedit December 3 as evidence that his union activity hadpreceded his incapacitating accident.Piper telephoned West on December 15 and demandedrecognition as the representative of Respondent's truck-drivers, shippers, receivers, and mechanic. (Piper followedup his telephone call with a demand letter dated December15.) When West declined, the Union turned to the Board'selection machinery.2Case l-RC-14181 was eventuallynoticed for hearing on January 26. After the notice ofhearing was issued and before January 26, Basha unwit-tingly fell afoul of the November 18 rule relating toshortages at time of delivery.On January 16 Basha delivered 1,000 cases of German-style mustard to a customer in Roxbury, Massachusetts.When the load proved to be two cases short, Basha did notcall Hinchee from Roxbury. Instead he merely entered thenumber 998 in the "Quantity Shipped if Different" columnof the bill of lading, wrote "2 short Sid" under it, andturned in the bill of lading in a routine manner when hereturned to Greenville. The bill of lading was routinelyforwarded to Brooklyn, where it came to Santich's atten-tion on Friday, January 23.Santich immediately telephoned Hinchee. Hinchee toldSantich he knew nothing about the matter but wouldcontact Basha and call Santich back. Hinchee telephonedBasha. Basha, unaware that he had violated a standingrule, told Hinchee he was pretty sure the load had, in fact,been two cases short. Hinchee telephoned Santich andreported what Basha had said. Santich and Hinchee agreedto defer until the following Monday, January 26, when theywere scheduled to get together in Boston for the hearing inCase l-RC-14181, the question of what to do aboutBasha's failure to call Hinchee on January 16 beforedelivering the mustard.Hinchee met Santich at Logan Airport in Boston on themorning of January 26. As they rode from the airport tothe Regional Office with Respondent's lawyer, they dis-cussed both Basha and Respondent's position in theupcoming hearing. With respect to the latter, they dis-cussed Respondent's chances of avoiding unionization ofits employees. They concluded that all of the employeespetitioned for, Basha included, were prounion. Withrespect to the former, Santich decided that Basha would bedischarged for violating the November 18 rule on January16. In the course of talking about that decision, Santichand Hinchee assumed without discussion that Basha hadbeen aware of the rule.141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the Regional Office, the Board agent handling Casel-RC-14181 explored the possibility of a consent electionbefore opening the hearing. As matters developed, thehearing never opened for the parties were finally able toagree not only on all the details required to execute aStipulation for Certification Upon Consent Election, in-cluding the unit description, but also on the individualsincluded in that unit and entitled to vote in the election.They named those employees in writing and executed asigned stipulation which provided that they and no otherswould be permitted to vote in the election the parties hadagreed to hold on February 12, thereby producing what isknown in Board jargon as a Norris-Thermador list (Norris-Thermador Corporation, 119 NLRB 1301 (1958)).In the discussions which led up to the execution of thesetwo documents, Respondent took the position Basha wasnot properly includable in a unit of truckdrivers because hewas a temporary employee rather than a regular part-timer.It also argued the question was moot in any event becauseit had already decided to discharge him for violation of therule about reporting shortages. In the course of that stageof the discussion, Santich said something about pilferageand Hinchee cautioned him not to make such a chargebecause Respondent had no proof Basha was to blame forthe missing mustard.The Union wanted to include Respondent's mechanic inthe unit. Respondent took the position he should not be in.Finally, agreement was reached on the basis of the Uniongiving up on Basha and Respondent giving up on themechanic. In reaching this compromise, Piper, the Union'srepresentative at the conference, was guided by the adviceof the Board agent. As a result, the unit agreed to was "allfull and regular part-time truck drivers, shippers andreceivers and truck mechanic" with the usual exclusions.The Norris-Thermador list named Respondent's four regu-lar truckdrivers, three shippers and/or receivers, and onemechanic.At a break in the conference, Hinchee called his office inGreenville and ordered that Basha not be permitted toleave on a trip he was scheduled to begin that afternoon.When Basha came to work, he was told to report toHinchee next morning. When Piper telephoned Basha onthe evening of January 26 and told him what had beenagreed at the conference in the Regional Office, Basha gotthe impression he was going to be discharged for stealingthe missing mustard.Basha saw Hinchee on January 27. Hinchee dischargedBasha for violating the rule about reporting shortages onJanuary 16. Either at this time or a few days later whenBasha returned to the plant to ask Hinchee for a letterstating why he had been discharged (the record is notclear), Basha protested that he had no knowledge of theNovember 18 rule. Hinchee permitted the discharge tostand nonetheless.Sometime shortly after talking to Basha on the eveningof January 26, Piper informed the Board agent who washandling Case l-RC-14181 that the Union did not consid-er itself bound by the Norris-Thermador list with respect toBasha. The Board agent did not relay this oral message toRespondent. Piper first indicated the Union's position inwriting in a letter to the Regional Director dated February4. He tendered proof Basha was a regular part-timer ratherthan a temporary employee and noted that an unfair laborpractice charge would be filed contesting Basha's dis-charge. He did not send a copy of this letter to Respondent.Respondent first learned the Union was attempting towithdraw from the Norris-Thermador agreement on Febru-ary 10 when Piper sent it the following mailgram:Regarding stipulation agreement in Case Number I-RC-14181 it is the opinion of the Union in the case ofSidney Basha that he is eligible to vote. Despite ourstipulation of agreement the Union will not abide bysaid agreement.On March 26, Roland Caron, one of Respondent'sregular truckdrivers, was reprimanded in writing, suspend-ed for I week, and warned that a recurrence would lead tohis discharge for leaving 72 cases of salad-style mustard atthe premises of a customer to whom they were notconsigned. This incident resulted in Hinchee promulgatingthe following rule on April 2 under the heading of"Deliveries":Effective April 5, 1976 all drivers will call BobHinchee or Ed West when they have completed adelivery at a customers [sic] place of business. This is toinclude all deliveries made by Pilgrim Food drivers. Atthe time of this call any descrepancy [sic] must bereported.In the 4 years Hinchee has worked for Respondent, theonly other driver discharged was let go for carrying his girlfriend with him in the truck. Hinchee promulgated a ruleforbidding such conduct at that time as a result of theincident which led up to the discharge.2. Analysis and conclusionsIn his brief, the General Counsel argues as follows thatBasha was discharged because of his union activities andnot because he violated the November 18 rule:The record leaves no doubt that Basha was dis-charged in violation of the Act. Indeed, under all thecircumstances of this case, any other conclusion wouldbe totally absurd. The evidence in support of thisconclusion may be summarized as follows ....Five sections follow. There can be no serious quarrel withthe points the General Counsel makes in the first four.They are that "1. Basha, in fact, was a leading force in theUnion's efforts. ...2. Respondent knew or believed thatBasha favored the Union.... 3. The timing of Basha'sdischarge further buttresses the fact that he was unlawfullydischarged .... 4. The record plainly reveals strongevidence to support a finding that Respondent was bitterlyopposed to unionization and was willing, able, and, in fact,did engage in numerous instances of unlawful conduct"(the last phrase in point 4 being a reference to the eventsdiscussed in the section of this Decision which follows thisone). However, at point 5-"The reason alleged for thedischarge of Basha is false"-the argument breaks down.142 PILGRIM FOODS, INC.In summary, the General Counsel contends Respondentseized on rule violation as a pretext to mask its real motiveof getting rid of a known "yes" vote in order to affect theoutcome of the election, thus bringing about the situationwhich now exists, i.e., four "yes" votes and four "no" votesby the eight persons on the Norris-Thermador list agreed toby Respondent. While the timing of the decision onJanuary 26 to discharge Basha does "further [buttress] thefact that [Basha] was unlawfully discharged" in that itcame on the very day the election agreement and Norris-Thermador list were worked out, it is not dispositive, for itis equally consonant with the unrefuted facts surroundingthe timing of Respondent's discovery Basha had violatedthe rule and the process it went though thereafter inarriving at the decision to discharge him. The same is trueof the General Counsel's union activity, company knowl-edge, and animus arguments. None of them alone isdispositive. Even linked to timing and to each other theyare inconclusive, absent a finding that the General Counselis right as to the pretextual nature of Respondent's statedreason. The record considered as a whole will not sustainsuch a finding.The key question is exactly what Respondent faced andwhat it knew as it dickered on January 26 over the termsand conditions of the election held on February 12. Thereis nothing in the record to suggest Respondent knew onJanuary 26 that four persons, including Basha, wouldattempt to vote on February 12 and wind up castingchallenged ballots. (All four challenges are consideredbelow in the section entitled "The Representation Case.")What it did know-or, more precisely, what it thought itknew-is contained in this portion of the testimony ofHinchee as he was interrogated by the General Counsel:Q. And isn't it true that the company suspectedthat Sidney Basha was a potential vote, yes, for theunion?A. I don't know.Q. You have no idea?A. When you say, company, I know how I felt, butas far as the company, no, I don't.Q. Well, I'll rephrase myself, I might have phrasedthe question wrong. Isn't it true that the companysuspected, did you?A. Pardon me?Q. Isn't it true that you suspected that SidneyBasha might very well vote for the union?A. I guess so, asfar as I was concerned all ten [a slipof the tongue for "nine"] were going to vote. [Emphasissupplied.]An inference that Respondent took a blind shot at Bashaon January 26 in hope the elimination of one sure "yes"vote would tip the election in its favor is illogical given thesituation that existed.3The Union had in its possessionauthorization cards signed by six persons in a unit of, atmost, nine employees, five cards in a unit of eight3 I do not understand the General Counsel to be contending Basha wasdischarged because Respondent thought he was the instigator or leader ofthe union movement among its employees and/or because it sought tofrighten other employees into ceasing their support of the Union by makingan example of Basha. In any event, Basha was not the instigator or leader ofemployees if Basha is eliminated. There is nothing in therecord to indicate that one of the other five supporters ofthe Union had changed his mind prior to January 26 orthat, if he had, Respondent was aware of the fact. The onlyevidence of this is the fact that on election day only fouremployees in the unit of eight Voted for the Union. Thus,an inference Respondent knew, as of January 26, thateliminating Basha would create a four-four deadlock onelection day turns on a finding it thought the nine-man unitwas divided five to four in favor of the Union. There is thebeginning of a basis for such a finding in the fact that thenine-man unit consisted of five truckdrivers, Basha includ-ed, and four nontruckdrivers. However, the record will notpermit the inference required to sustain this approachbecause the facts detailed in the next section establishbeyond a doubt Respondent was aware that Jones, themechanic, was prounion. Finally, if an inference is drawn,despite Hinchee's quoted testimony, that Respondent knewor suspected the truth-that the Union had signed up sixemployees in a nine-man unit-eliminating one knownunion supporter from the unit would not have servedRespondent's purpose. Discharging Basha to get rid of a"yes" vote still left it in a situation where the Union waslikely to win the election. Therefore, I cannot draw anyinference which would cause me to find Respondent'sstated reason for discharging Basha is a pretext. The onlyfacts I can find on this record are that, on the dayRespondent decided to discharge Basha, it thought all itsemployees in the unit involved in Case l-RC-14181 wereprounion and, therefore, discharging Basha would not haveserved an antiunion purpose. Since the General Counselhas not established by a preponderance of the evidence onthe record considered as a whole that Respondent's statedreason for getting rid of Sidney Basha was a pretext, itfollows Respondent did not violate Section 8(aX3) and (1)of the National Labor Relations Act, as amended, when itdischarged him on January 27, 1976.B. Independent 8(a)() AllegationsI. Attributed to Robert HincheeWhen Edwin West, the plant manager, hung up thetelephone after talking to Thomas Piper on December 15,he told his assistant, Robert Hinchee, that the Union wasclaiming to represent the Greenville drivers, shippers,receivers, and mechanic. Hinchee went to the garage andspoke to Ronald Jones, the mechanic. He asked Jones ifthe call which West had just received was legitimate. Jonessaid he did not know. He added that the men wanted moremoney and more hours. This brief exchange underlies anallegation in the complaint that Respondent, in the personof Hinchee, interrogated "its employees concerning theirUnion activities" on December 15. There was nothingcoercive about the question Hinchee put to Jones on thisoccasion. I find, therefore, it did not violate Section 8(aX I)of the Act. Numerous other independent 8(aXl) allegationsunion activity (Martin was the instigator, Jones, the leader), and there is noevidence Respondent mistakenly thought Basha played either role. Whetherthis approach is considered to be one theory or two, it fails for the samereason as the one analyzed above. It requires an inference which I amunwilling to draw in the face of Hinchee's quoted testimony.143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrow out of two other series of events in which Hincheebecame involved.a. The abortive bargainingShortly after the first of the year, Hinchee talked to Jonesagain about the union situation. This conversation set inmotion a train of events which culminated before January26, the day the conference was held in Case I-RC-14181 inthe Regional Office. Jones said the whole situation couldhave been avoided if Hinchee had just given the men a 25-cent-an-hour raise when he had cut back on their hours inDecember. Hinchee said he knew Jones was the spokesmanfor the men. He asked Jones to get together a list of whatthe men wanted and bring it to him. Jones promised to doso.Around the same time, Hinchee visited the home ofSheldon Stokes, one of Respondent's truckdrivers. He toldStokes substantially the same thing he had told Jones. Hesaid that he could not guarantee anything but, if the menwould get together and give him a list of what they wanted,he would forward the list to the home office in the hopethat something could be worked out.Jones got the men together and they prepared a list. Itcontained such items as a wage of $6 an hour, overtime,and the like. Jones gave the list to Hinchee. Jones indicatedthere were other items the men wanted which were not onthe list. Hinchee drew up an expanded list which includedall the points raised by Jones either in writing or orally. Heduplicated this piece of paper and gave Jones a copy foreach employee. He told Jones he would get back to himafter checking with Paul Santich, Respondent's executivevice president. He said any decisions about what the menwanted were up to Santich.Jones reported to Piper that Respondent was trying toget out of the hearing scheduled for January 26 bysatisfying the men's demands directly. Piper told Jonesthat, if the men were able to get everything they wereasking for, they would be as well off without the Union aswith it.Hinchee conferred with Santich. Santich told HincheeRespondent could not afford many of the things the menwanted. He also said Respondent could not bargain withthe men directly in any event. Thereafter, Hinchee metagain with Jones. This time Stokes and another truckdriver,Roland Caron, were also present. Hinchee went down theexpanded list item by item saying no as to each on theground that it would cost too much. He also saidRespondent could not bargain with the men directly untilthe Union was out of the picture. In the course ofdiscussing the cost of what the men wanted, Hinchee saidRespondent had checked with another trucking companyand learned the other company could do Respondent'swork cheaper than Respondent could do it with its ownemployees if the men got everything on the list.Sometime after January 26 but before the election,Hinchee told Jones that if the Union won the election hewould have to cut hours or hire more drivers to reducecosts.It is obvious Hinchee's purpose in acting as he did was totry to head off unionization, hopefully before the Union'spetition even got to the hearing stage, by satisfying thedemands which had caused Respondent's employees toturn to the Union in the first place. Only Santich's betterunderstanding of Respondent's legal obligations in thesituation which existed kept Hinchee from actually carry-ing direct bargaining with the men to the haggling stage.Why Hinchee did what he did is of no consequence, ofcourse, as to the question of whether he interfered with,restrained, or coerced employees in the exercise of theirstatutory rights. That the things Hinchee said and did intrying to head off unionization in this manner were seriousenough and pervasive enough to rise to the level of illegalinterference, restraint, and coercion is as obvious as hismotive. I find, therefore, that Respondent, in the person ofRobert Hinchee, violated Section 8(a)(X1) of the Act bycreating an impression of surveillance of its employees'union activities, soliciting and dealing with grievances inorder to discourage union activities, impliedly promisingbenefits if its employees would refrain from union activi-ties, and threatening reprisals if they did not.b. George Huszar's raiseOn February 5 George Huszar, a forklift operator in theGreenville plant, told Hinchee he was quitting to take a jobthat paid 30 cents more per hour. Hinchee said he wouldgive Huszar a 30-cent raise in order to keep him. Hincheeasked Huszar if he was in the unit that was to vote onFebruary 12. Huszar said no. Hinchee said he would givethe raise on February 19 because he did not want to give itbefore the election but would make it retroactive toFebruary 5. On February 12 Huszar took it into his head totry to vote and cast a challenged ballot. On February 13Hinchee told Huszar the raise was canceled because it wasillegal for him to give a raise to an employee who had votedin the election. Huszar quit.The 8(aXI) violation here is as obvious as those Hincheecommitted when he tried to head off the January 26hearing by bargaining directly with the employees in theunit. He gave Huszar a raise which was legal because it wasgiven under circumstances having nothing to do with thepending election. Huszar thereafter, for reasons not reveal-ed in the record, decided to participate in the election.Even though he was mistaken as to his eligibility to vote(see "The Representation Case" below), he had a statutoryright to do what he did. Because he did it, Hinchee took hisraise away from him, thereby penalizing him for doing thatwhich he had a right to do. While the complaint is incorrectin characterizing the question which Hinchee put to Huszaron February 5 as a coercive interrogation or Hinchee'sstated reason for wanting to make the raise retroactive as anotice to employees that "the grant of wage increases tothem was conditioned upon the outcome of [the] represen-tation election," there can be no doubt that Hinchee didindeed withhold a wage increase on February 13 which hadbeen promised to an employee because he had voted in theelection. I find Respondent violated Section 8(aX1) byinterfering with an employee's Section 7 rights in thatmanner at that time.144 PILGRIM FOODS, INC.2. Attributed to Paul SantichSometime around January 26 Ronald Jones, Respon-dent's mechanic, bumped into Paul Santich, Respondent'sexecutive vice president, as Jones was leaving and Santichwas entering the Red Brick Inn in Greenville. Santichasked Jones, "What about the Union?" Jones said he didnot really know how matters stood. Santich said heunderstood Jones was the spokesman for the men. Jonessaid he was. Santich said if Respondent had to go union thewhole town would go union.The complaint alleges interrogation and impression ofsurveillance violations based on this conversation. I dis-agree. There was nothing coercive in this brief exchange.The "spokesman" comment differs from the same remarkmade to Jones by Hinchee which I have already foundconstituted an impression of surveillance violation. There,Respondent revealed for the first time it was enough awareof union activity among its employees to know who wastheir leader, thus giving reason for employees to believeRespondent was keeping an eye on what they were up to.Here, Santich merely indicated he was aware of what hadgone on between Jones and Hinchee when Hinchee tried tobargain directly with the men.C. GisselRegardless of whether Sidney Basha was in the unit onDecember 15 as a regular part-time truckdriver or out of itas a temporary employee, the Union represented a majorityof employees in a unit appropriate for the purposes ofcollective bargaining when it demanded recognition. Theonly issue posed by the 8(a)(5) allegations of the complaintis whether the unfair labor practices Respondent commit-ted thereafter have created a situation in which theauthorization cards the Union obtained from employees onDecember 7 and 14 are a better indication of their desiresto be represented by the Union than a Board electionunder the principle enunciated by the Supreme Court inN.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575 (1969). Ido not think so. The fact that the 8(a)(1) violations whichHinchee did commit prior to the election all arose in thecontext of a misguided attempt to bargain directly with themen which was quickly aborted once Hinchee's activitiescame to the attention of higher management prevents themfrom being so persuasive that their effect on the employees,if any, cannot be eradicated by the application of tradition-al Board remedies. I find, therefore, Respondent did notviolate Section 8(a)(5) and (1) of the Act by refusing torecognize and bargain with the Union on and afterDecember 15, 1975, as the collective-bargaining represen-tative of its employees.111. THE REPRESENTATION CASEThe unfair labor practices which Robert Hinchee com-mitted in the course of his efforts to head off the Union bybargaining directly with unit employees are the objectionswhich have been referred to me in Case I-RC-14181. Onthe basis of those findings, I recommend that, if the Boarddoes not reverse me on the Gissel issue, it set aside theelection held in that case on February 12, 1976, and directthat a second election be held at such time and under suchcircumstances as the Regional Director deems appropriate,provided that a reversal on the issue of Sidney Basha'sdischarge does not lead to an amended tally of ballotswhich results in certification of the Union on the basis ofthe election held on February 12.The four challenged ballots from the February 12election which have been referred to me were cast bySidney Basha, George Huszar, Phillip Belanger, and JeanLaBonte. None of their names appears on the Norris-Thermador list.In Norris-Thermador Corporation, 119 NLRB 1301, theBoard said:The Board is also of the opinion, however, thatparties to a representation proceeding should be per-mitted to definitively resolve as between themselvesissues of eligibility prior to the election if they clearlyevidence their intention to do so in writing. According-ly, the Board has concluded that hereafter, where theparties enter into a written and signed agreement whichexpressly provides that issues of eligibility resolvedtherein shall be final and binding upon the parties, theBoard will consider such an agreement, and only suchan agreement, a final determination of the eligibilityissues treated therein unless it is, in part or in whole,contrary to the Act or established Board policy.[Footnote omitted.]Since that landmark decision, the Board has applied the"contrary to the Act or established Board policy" excep-tion in cases involving probationary employees (WestlakePlastics Company and Crystal-X Corporation, 119 NLRB1434 (1958)), and supervisors (Lake Huron BroadcastingCorporation, 130 NLRB 908 (1961); Fisher-New CenterCompany, 184 NLRB 809 (1970); Laymon Candy Company,199 NLRB 547 (1972); but cf. Prior Aviation Service, Inc.,220 NLRB 460 (1975)). It has failed to honor a Norris-Thermador list agreement in a situation where, apparently,it would have otherwise done so when an employee wasinadvertently omitted from the list and there was nodispute as to his eligibility (Southampton Marine Corpora-tion, 217 NLRB 649 (1975), distinguishing Pyper Construc-tion Company, 177 NLRB 707 (1969), where the Board helda Norris-Thermador list binding on the parties even thoughthe name of the employee at issue had not come up duringthe negotiations which led to their stipulation.) In the eventthe Board reverses me on the issue of Sidney Basha'sdischarge, I recommend that it order his challenged ballotbe opened and counted on the ground that an employeewho has been left off a Norris-Thermador list because of theemployer's discrimination against him falls within theexception language of the Norris-Thermador decision,where, as developed below, the employee would otherwisehave been in the unit at the time the parties prepared andstipulated to the list. In the event I am sustained on theissue of Basha's discharge, I recommend the challenges toall four ballots be sustained on the ground the Norris-Thermador list is binding on the parties.In the event I am reversed on the issue of the bindingnature of the stipulation which the parties entered into145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen they drew up a Norris-Thermador list, I recommendthe challenges be disposed of on the following basis:Sidney Basha: In the period from his recall in Decemberon a when-needed basis to his discharge in January, Bashaworked the following numbers of hours: Week endingDecember 10 -30; 17 -57.25; 24 -0; 31 -0; January7 -12; 14-- 21.5; 21 -50.25; 28 -47.On the basis of this data I find he was, as of January 26,1976, a regular part-time truckdriver rather than a tempo-rary employee. Since that status places him within theexpress inclusion in the unit agreed to by the parties of "all...regular part-time truck drivers," I recommend that thechallenge to his ballot be overruled.George Huszar: George Huszar operated a forklift in theplant. His job was to lift pallets bearing products and carrythem to the warehouse. Occasionally, rather than depositthe loaded pallet in the warehouse he drove it directly intoa truck being loaded. Since his duties were not those of ashipper, he did not fall within the unit agreed to by theparties. I recommend, therefore, that the challenge to hisballot be sustained.Phillip Belanger and Jean LaBonte: Phillip Belangeroperates the label machine in the plant; Jean LaBonte, thefiller. During the busy season, which runs from Septemberto December, they work at their machines on Saturday, aswell as during the week. During the remainder of the year,they come in on Saturdays to clean their machines.Occasionally, when they are in the plant on Saturday andnot operating their machines, they help regular ship-per/receivers unload trucks. Since their duties are not thoseof a receiver, they do not fall within the unit agreed to bythe parties. I recommend, therefore, that the challenges totheir ballots be sustained.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1. Pilgrim Foods, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. Local Union No. 633 of New Hampshire (Chauf-feurs, Teamsters and Helpers) a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, is a labor organization within the meaningof Section 2(5) of the Act.3. By creating an impression of surveillance of itsemployees' union activities, by soliciting and dealing withgrievances in order to discourage union activities, bypromising benefits if its employees would refrain fromunion activity, by threatening reprisals if they did not, andby withholding a promised wage increase because anemployee had voted in a National labor Relations Boardelection, Respondent has violated Section 8(aX)(I) of theAct.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5. The allegations of the complaint that Respondentviolated Section 8(aX I) of the Act by interrogating employ-ees concerning their union activities and by conditioning awage increase on the outcome of a Board election have notbeen sustained.6. The allegations of the complaint that Respondentviolated Section 8(a)(3) and Section 8(a)(5) of the Act havenot been sustained.7. All full and regular part-time truckdrivers, shippersand receivers, and truck mechanic employed at Respon-dent's Greenville, New Hampshire, plant, excluding allother employees, guards, professional employees, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.[Recommended Order omitted from publication.]146